FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 23, 2022

                                      No. 04-22-00009-CV

                     IN THE INTEREST OF D.R.B. AND E.B., Children

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1988-CI-00019
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        Appellant’s brief was originally due May 25, 2022. On June 6, 2022, our court issued a
letter to appellant’s counsel, stating that appellant’s brief had not been filed and requiring a
response or motion for extension of time to be filed within 10 days. On June 9, 2022, appellant
filed a motion for extension of time to file their brief until July 7, 2022. After consideration, we
GRANT the motion and ORDER appellant to file their brief by July 7, 2022.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court